Name: Commission Regulation (EEC) No 1675/88 of 15 June 1988 derogating, in regard to the period of validity of import documents, from Regulation (EEC) No 1184/86 laying down detailed rules for the mechanisms for controlling the quantities of certain products in the oils and fats sector released for consumption in Portugal
 Type: Regulation
 Subject Matter: tariff policy;  prices;  Europe;  processed agricultural produce
 Date Published: nan

 16. 6 . 88 Official Journal of the European Communities No L 150/19 COMMISSION REGULATION (EEC) No 1675/88 of 15 June 1988 derogating, in regard to the period of validity of import documents, from Regu ­ lation (EEC) No 1184/86 laying down detailed rules for the mechanisms for controlling the quantities of certain products in the oils and fats sector released for consumption in Portugal whereas the measures provided for in" this Regulation are in accordance with the opinion of the Management Committee - for Oils and Fats, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 476/86 of 25 February 1986 laying down general rules for the mechanism for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Portugal ('), as last amended by Regulation (EEC) No 1920/87 (2), and in particular Article 16 thereof, Whereas Article 6 (2) of Commission Regulation (EEC) No 11 84/86 (3), as last amended by Regulation (EEC) No 1726/87 (4), stipulates that in the case of compensated imports the period of validity of the import document shall be six months ; whereas in view of the difficulties at present faced by Portuguese operators because of unusual market conditions the period of validity of documents issued in the last part of 1987 should be extended ; Article 1 In derogation from Article 6 (2) of Regulation (EEC) No 1184/86 the period of validity of import documents issued during December 1987 shall be nine months. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall be applicable with effect from 1 June 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 June 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 53, 1 . 3 . 1986, p. 51 . 0 OJ No L 183, 3 . 7. 1987, p. 18 . 0 OJ No L 107, 24. 4. 1986, p. 23 . (4) OJ No L 163, 23. 6. 1987, p. 17.